FILED
                           NOT FOR PUBLICATION                             OCT 08 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50045

              Plaintiff - Appellee,              D.C. No. 2:12-cr-01070-PA-1

  v.
                                                 MEMORANDUM*
URIEL VIDAL CARDENAS, AKA Uriel
Cardenas, AKA Uriel Ocampo,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                        Argued and Submitted May 15, 2014
                               Pasadena, California

Before: KOZINSKI, Chief Judge, and WARDLAW and FISHER, Circuit Judges.

       Uriel Cardenas appeals the district court’s imposition of a 33-month term of

incarceration and a three-year term of supervised release, following his conviction

for being a removed alien found in the United States, in violation of 8 U.S.C. §

1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       Cardenas argues for the first time on appeal that the Government breached

the Rule 11(c)(1)(C) plea agreement by implicitly arguing for a sentence greater

than that which the parties had agreed to recommend. We hold that there was no

plain error because, even assuming breach, Cardenas has not shown that the

alleged error affected his substantial rights. See United States v. Gonzalez-Aguilar,

718 F.3d 1185, 1188-89 (9th Cir. 2013). Furthermore, the district court did not

abuse its discretion in rejecting the plea agreement. The court adequately

explained its decision to reject the agreement. See United States v. Harris, 679
F.3d 1179, 1182 (9th Cir. 2012).

       Cardenas also challenges for the first time the procedural and substantive

reasonableness of his term of imprisonment. Cardenas’s procedural challenge fails

under the plain error standard because there is no reasonable probability that he

would have received a different sentence absent the district court’s alleged errors.

See United States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008). In addition,

considering the totality of the circumstances, including Cardenas’s criminal history

and prior deportations, the within-Guidelines sentence is substantively reasonable.

See United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The

weight to be given the various [§ 3553(a)] factors in a particular case is for the

discretion of the district court.”).


                                           2
      The district court did not plainly err by imposing a three-year term of

supervised release. The court provided a sufficiently “specific and particularized

explanation” of its decision to impose supervised release. United States v.

Valdavinos-Torres, 704 F.3d 679, 693 (9th Cir. 2012).

      Finally, the district court’s written judgment need not be amended. Addition

of the word “ordinance” to the written judgment merely clarified an ambiguity in

the district court’s oral pronouncement of sentence. See United States v. Napier,

463 F.3d 1040, 1043 (9th Cir. 2006).

      AFFIRMED.




                                          3